Case 20-06044-NGH   Doc 17-1 Filed 02/09/21 Entered 02/09/21 09:53:20   Desc
                           Exhibit Page 1 of 20
Case 20-06044-NGH   Doc 17-1 Filed 02/09/21 Entered 02/09/21 09:53:20   Desc
                           Exhibit Page 2 of 20
Case 20-06044-NGH   Doc 17-1 Filed 02/09/21 Entered 02/09/21 09:53:20   Desc
                           Exhibit Page 3 of 20
Case 20-06044-NGH   Doc 17-1 Filed 02/09/21 Entered 02/09/21 09:53:20   Desc
                           Exhibit Page 4 of 20
Case 20-06044-NGH   Doc 17-1 Filed 02/09/21 Entered 02/09/21 09:53:20   Desc
                           Exhibit Page 5 of 20
Case 20-06044-NGH   Doc 17-1 Filed 02/09/21 Entered 02/09/21 09:53:20   Desc
                           Exhibit Page 6 of 20
Case 20-06044-NGH   Doc 17-1 Filed 02/09/21 Entered 02/09/21 09:53:20   Desc
                           Exhibit Page 7 of 20
Case 20-06044-NGH   Doc 17-1 Filed 02/09/21 Entered 02/09/21 09:53:20   Desc
                           Exhibit Page 8 of 20
Case 20-06044-NGH   Doc 17-1 Filed 02/09/21 Entered 02/09/21 09:53:20   Desc
                           Exhibit Page 9 of 20
Case 20-06044-NGH   Doc 17-1 Filed 02/09/21 Entered 02/09/21 09:53:20   Desc
                           Exhibit Page 10 of 20
Case 20-06044-NGH   Doc 17-1 Filed 02/09/21 Entered 02/09/21 09:53:20   Desc
                           Exhibit Page 11 of 20
Case 20-06044-NGH   Doc 17-1 Filed 02/09/21 Entered 02/09/21 09:53:20   Desc
                           Exhibit Page 12 of 20
Case 20-06044-NGH   Doc 17-1 Filed 02/09/21 Entered 02/09/21 09:53:20   Desc
                           Exhibit Page 13 of 20
Case 20-06044-NGH   Doc 17-1 Filed 02/09/21 Entered 02/09/21 09:53:20   Desc
                           Exhibit Page 14 of 20
Case 20-06044-NGH   Doc 17-1 Filed 02/09/21 Entered 02/09/21 09:53:20   Desc
                           Exhibit Page 15 of 20
Case 20-06044-NGH   Doc 17-1 Filed 02/09/21 Entered 02/09/21 09:53:20   Desc
                           Exhibit Page 16 of 20
Case 20-06044-NGH   Doc 17-1 Filed 02/09/21 Entered 02/09/21 09:53:20   Desc
                           Exhibit Page 17 of 20
Case 20-06044-NGH   Doc 17-1 Filed 02/09/21 Entered 02/09/21 09:53:20   Desc
                           Exhibit Page 18 of 20
Case 20-06044-NGH   Doc 17-1 Filed 02/09/21 Entered 02/09/21 09:53:20   Desc
                           Exhibit Page 19 of 20
Case 20-06044-NGH   Doc 17-1 Filed 02/09/21 Entered 02/09/21 09:53:20   Desc
                           Exhibit Page 20 of 20
